Citation Nr: 1033320	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  09-30 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to service connection for schwannoma, left 
thoracic spine, to include as due to ionizing radiation exposure.

3.  Entitlement to service connection for lipoma, left shoulder, 
to include as due to ionizing radiation exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to August 
1948 and from September 1950 to November 1951.

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2008 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was filed in 
January 2009, a statement of the case was issued in June 2009, 
and a substantive appeal was received in July 2009.  The Veteran 
testified at a RO hearing in January 2010, and testified at a 
Board hearing in July 2010; the transcripts are of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for schwannoma, 
left thoracic spine, and lipoma, left shoulder are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if any further action is required on 
his part.


FINDING OF FACT

At the July 19, 2010 Board hearing, prior to the promulgation of 
a decision in the appeal, the Veteran withdrew the appeal of 
entitlement to a compensable rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met 
with respect to the issues of entitlement to a compensable rating 
for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or 
by his authorized representative.  38 C.F.R. § 20.204.

In this case, the Veteran withdrew his appeal of entitlement to a 
compensable rating for bilateral hearing loss, at the Board 
hearing held on July 19, 2010.  Thus, there remain no allegations 
of errors of fact or law for appellate consideration with respect 
to this issue.  Accordingly, the Board does not have jurisdiction 
to review the appeal on this matter, and the issues of 
entitlement to a compensable rating for bilateral hearing loss is 
dismissed.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is 
dismissed.





REMAND

The Veteran has claimed entitlement to service connection for 
schwannoma, left thoracic spine, and lipoma, left shoulder, under 
the theory that such disabilities are due to radiation exposure 
in service.  Service personnel records reflect that the Veteran 
served on the U.S.S. Day as a radar equipment operator from 
January 1, 1945, to June 30, 1945.  He asserts that former 
medical providers had suggested to him that his disabilities may 
be due to radiation exposure; however, such medical providers are 
either deceased or unavailable.  In light of the documentation 
that the Veteran served as a radar equipment operator during his 
period of active service, the Board has determined that the 
Veteran should be afforded a VA examination to assess the nature 
and etiology of his claimed schwannoma, left thoracic spine, and 
lipoma, left shoulder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA 
examination with a physician with 
appropriate expertise to ascertain the 
nature and etiology of his schwannoma, left 
thoracic spine, and lipoma, left shoulder.  
The claims file should be made available to 
the examiner for review in connection with 
the examination.  All appropriate testing 
should be performed.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that schwannoma, 
left thoracic spine, and/or lipoma, left 
shoulder, are related to radiation exposure 
as a result of the Veteran's duties as a 
radar operator.  

All opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  The examiner should reconcile any 
opinion with the service treatment and 
personnel records which reflect that the 
Veteran served as a radar operator from 
January 1, 1945, to June 30, 1945.

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the service connection issues.  
If either benefit sought is not granted in 
full, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


